Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 26 January 2021 has been entered.

Claim Status
Applicant’s election in the response filed 26 January 2021 are acknowledged. 
Claims 1-20 are pending. 
No claims are amended.
Claims 8, 9 & 12-20 are withdrawn. 
Claims 1-7, 10 & 11 are under consideration.
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied and constitute the complete set presently being applied to the instant application.
Examination on the merits is still to the extent of the following species:
A.	At least one amino acid or amino sulfonic acid, and/or salt in booster: taurine;
citric acid;
C. 	Number of treatment compositions in kit: two (booster composition & conditioner);
D. 	Hair treatment compositions in kit: a booster composition & a conditioner;
E. 	At least one surfactant in booster: surfactant is not required in booster;
F. 	At least one surfactant in shampoo: shampoo not required in kit but
to extent a shampoo may be included-sodium lauryl ether sulfate;
G. 	At least one surfactant in conditioner: behentrimonium chloride; 
-and-
H. 	Whether the booster is separate from shampoo & conditioner or mixed with shampoo, conditioner, or both the shampoo & the conditioner: the booster is mixed with the conditioner (shampoo not required in kit but to the extent a shampoo may be included, the booster is mixed with the shampoo).

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11 October 2020, 30 December 2020, 01 February 2021 and 06 April 2021 have been fully considered by the examiner. A signed and initialed copy of each IDS is included with the instant Office Action. 
*Note: Numerous documents were filed which appear to be patent applications, however no application or publication numbers are present on these documents. These extra documents do not appear to be listed on the IDS. Duplicates of references were also filed (e.g. WO 2016/005144). 

New & Maintained Rejections
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7, 10 & 11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 25-30 of copending Application No. 15/941,916 (hereinafter ‘916; filed: 11/19/2020). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application and the ‘916 comprise a kit with hair products (i.e. the compositions are separately contained because it is a kit for hair and kits are a set of articles). The ‘916 teaches Composition (A)/shampoo composition comprising “at least one compound chosen from amino acids, amino sulfonic acids… in an amount of at least 0.5 wt.% relative to the total weight of the shampoo composition.” The ‘916 teaches Composition (A)/shampoo composition comprises “a first carboxylic acid chosen from non-polymeric, mono, di, or tricarboxylic acids…present in an amount of at least 0.5 wt.%, relative to the total weight of the shampoo composition...[and] water.”  Thereby, the ‘916 teaches the instant kit and instant booster composition. Claims 26-27 of the ‘916 explicitly recite the amino acid, taurine, in Composition a/shampoo in an amount ranging from 1 wt.% to about 10 wt.% by 
It would have been obvious to the ordinary skilled artisan, at the time of filing, to have looked to the claims ‘916 to formulate a kit comprising Composition (A)/shampoo comprising “at least one compound chosen from amino acids, amino sulfonic acids…“a first carboxylic acid chosen from non-polymeric, mono, di, or tricarboxylic acids...[and] water” and a Composition (B)/conditioner comprising cationic surfactants because the instant application and the ‘916 are directed to the same field of invention which is hair treatments. The ordinary skilled artisan would have been motivate to do so with an expectation of success in order to provide a system which cleanses and conditions hair.
With regard to the recited amounts of “of at least one amino acid…” and “at least one non-polymeric mono, di, or tricarboxylic acid…”, these reagents are taught in amounts which overlap or fall within the claimed range. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
The instant claims are therefore an obvious variant of the conflicting, copending claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1, 2, 4-7, 10 & 11 are rejected under 35 U.S.C. 102 (a)(1)/(a)(2) as being anticipated by Akyuz (US 2005/0186164) as evidenced by Shoup (Published: 1966).
Claim Interpretation:  The specification does not define the term “kit”.  Kit is interpreted by its plain meaning of a collection of articles usually for personal use” (Merriam Webster). This interpretation has been used throughout prosecution.
*Please note that in the process of searching for the elected embodiment, the examiner found art which reads on the broader recitation of the claims (i.e. Polyquaternium-6 in the genera of cationic surfactants to which the elected species of behentrimonium chloride belongs; wheat amino acids/ aspartic acid + glycine + lysine + proline + methionine + tyrosine, phenylalanine which belongs to the amino acid genera to which the elected species taurine belongs) and in an effort to expedite prosecution, this art has been applied.

With regard to claims 1, 2, 4-7, 10 & 11, and the elected species, Akyuz teaches a kit comprising a high pH composition (i.e. hair-treatment agent) and low pH compositions and exemplifies the kit in Example 6 ([0018] & [0126]). Akyuz teaches in Example 3 a low pH composition (i.e. booster composition) comprising 47.00-95.62% deionized water, 0.01-0.50% citric acid; and 0.10-5.00% wheat amino acids ([0092]-[0108]). Akyuz in claim 26 teaches the low pH composition comprises 0.01-0.50% citric acid (touching at 0.5%) and 0.01-5.0% wheat amino acids (falling within the recited range at 0.5-5.0%). As evidenced by Shoup, wheat amino acids include aspartic acid, glycine, lysine, proline, methionine, tyrosine, phenylalanine (pg. 96-99). Akyuz teaches the high pH composition includes a conditioning agent (i.e. Akyuz’s high 
With regard to the recited amounts of amino and tricarboxylic acids, Akyuz teaches these reagents in amounts which fall within or touch the recited ranges, when “[a] specific example in the prior art which is within a claimed range anticipates the range” (MPEP 2131.03. I.). "Prior art which teaches a range overlapping or touching the claimed range anticipates if the prior art range discloses the claimed range with "sufficient specificity"" (MPEP 2131.03. II.).

 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 1, 2, 4-7, 10 & 11 are rejected under 35 U.S.C. 103 as being unpatentable over Akyuz (US 2005/0186164) [as evidenced by Shoup (Published: 1966)] and Nguyen (US 2009/0071493).
Claim Interpretation:  As above.
With regard to claims 1, 2, 4-7, 10 & 11, and the elected species, the teachings of Akyuz, as evidenced by Shoup, is described above. In brief, Akyuz teaches inclusion of polyquaternium-6 in a high pH composition ([0054] & [0055]). Akyuz in Example 2 teaches PEG-12 dimethicone is a suitable conditioning agent in the high pH composition ([0075] & [0084]-[0091]).
Akyuz does not teach inclusion of behentrimonium chloride.
In the same field of endeavor, Nguyen teaches compositions and methods for conditioning hair (title). Nguyen teaches polyquaternium-6 and behentrimonium chloride are suitable conditioning agents for inclusion in haircare formulations ([0061] & Nguyen’s claim 14).
Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield predictable results;
(B)    Simple substitution of one known element for another to obtain predictable results;
(C)    Use of known technique to improve similar devices (methods, or products) in the same way;
(D)    Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E)    “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.

Note that the list of rationales provided is not intended to be an all-inclusive list.  Other rationales to support a conclusion of obviousness may be relied upon by Office personnel.
Here, at least rationale (A) may be employed in which it would have been obvious to a person of ordinary skill at the time of filing to have modified the hair treatment composition in the kit by adding behentrimonium chloride to Akyuz’s high pH composition because Akyuz teaches PEG-12 dimethicone and polyquaternium-6 are conditioning agents suitable for inclusion in the composition and behentrimonium chloride, PEG-12 dimethicone, and polyquaternium-6 are known conditioning agents suitable for use in haircare formulations. The ordinary skilled artisan would have been motivated to do so, with an expectation of success, in order to increase the conditioning properties of the formulation.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Akyuz [as evidenced by Shoup] and Nguyen, as applied to claims 1, 2, 4-7, 10 & 11 above, and further in view of Schulz zur Wiesche (DE 102007039745; Published: 26-Feb-2009).
Claim Interpretation:  As above.
*All references refer to the English language translation.
With regard to claims 1-7, 10 & 11 and the elected species, the teachings of Akyuz [as evidenced by Shoup] and Nguyen are described above. Akyuz teaches the compositions and methods of his invention are to increase the thickness of hair (title & abstract). Akyuz teaches a kit having a hair treatment/low pH composition comprising wheat amino acids, polyquaternium-11 (i.e. cationic polymer/care substance), PEG-12 dimethicone and citric acid (Akyuz’s- [0055], [0057], [0075], [0092]-[0108]; Akyuz’s-claim 26). Nguyen teaches polyquaternium-6, polyquaternium-11 and behentrimonium chloride are all conditioning agents used in haircare.

In the same field of invention of haircare treatments, Schulz zur Wiesche teaches taurine is a care enhancer used in hair treatment products that thicken hair, improve its combability and stabilizes moisture, which comprise cationic care ingredients including Gafquat ® 755/polyquaternium-11 and alkyltrimethylammonium chlorides (abstract; pg. 3-6, 15, 28, 29 & 31). Schulz zur Wiesche teaches the main task of the invention is revitalize the hair, stimulate energy metabolism in hair follicles, activate hair follicles, promote and enhance hair growth and thickening, treat hair loss and / or the influence keratin synthesis. (pg. 2).
Here, at least rationale (A) may be employed in which it would have been obvious to a person of ordinary skill at the time of filing to have modified the booster composition/low pH composition in the kit by adding taurine as suggested by Schulz zur Wiesche because Akyuz teaches polyquaternium-11 are as a conditioning agents suitable for inclusion in the low pH composition and taurine is an enhancer used in compositions comprising cationic care reagents, including polyquaternium-11,  to revitalize hair, promote and enhance hair growth and thickening as taught by Schulz zur Wiesche. The ordinary skilled artisan would have been motivated to do so, with an expectation of success, in order to enhance the thickening properties of the low pH composition.

Claims 1-7, 10 & 11 stand rejected under 35 U.S.C. 103 as being unpatentable over Junino (US 5,085,860; previously cited), Mathews (US 4,793,992; Applicant supplied-previously cited) and Cassier (US 2008/0025937; previously cited) as evidenced by Worner (US 2015/0090285; previously cited).
Claim Interpretation:  As above.
As evidenced by Worner, the art recognized that a “hair conditioning composition comprises a reducing agent” and these reducing agent may be ammonium thiolactate and ammonium thioglycolate (title, [0103]).
However, Junino does not teach the reducing agent/treatment comprise behentrimethyl ammonium chloride or that the oxidizing composition/booster comprise 0.5-40 wt. % taurine.
Mathews teaches the cosmetics industry has used products containing hydrolyzed proteins for conditioning of hair and skin (col. 1, ll. 5-10). Mathews teaches the substantivity of a given hydrolyzed protein fraction to keratinous tissue is enhanced by forming a low molecular weight "charge bridge" between the keratin proteins and the protein ingredients in a hair or skin conditioning composition (col. 3, ll. 1-15). Mathews teaches this enhanced binding is preferably 
Cassier teaches a composition for permanent hair shaping comprising: (i) N-alkyl-2-mercaptoacetamide of formula (I) or the salt thereof as the reducing agent; (ii) about 0.01% by weight to about 20% by weight at least one cationic surfactant that contains either a quaternary ammonium group or a protonable nitrogen group; and (iii) weight of water; and process for permanent shaping (abstract; [001]). Cassier teaches the permanent hair shaping/reducing composition comprises a further reducing agent which is a cysteine ([0036] & [0039]). Cassier teaches preferred cationic surfactants for use in his composition is behenyl trimethyl ammonium salts, e.g., behenyl trimethylammonium chloride (CTFA: BEHENTRIMONIUM CHLORIDE) [0030]; Examples 3 & 6: [0115] & [0124]).   Cassier teaches the fixing composition comprises hydrogen peroxide (Example 1 [0108]-[0111]). Cassier teaches the compositions used in his method left the treated hair in excellent condition with improved soft feel of wet and dry hair, an improved uniformity of the curls from the roots to the tips, an improved elasticity of hair, and durable waving of the hair [0106].
The  Supreme  Court in KSR International Co. v. Teleflex Inc.,  550  U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham.  The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious.  The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit.
D) may be employed in which it would have been obvious to a person of ordinary skill at the time of filing to use of the known technique of adding behenyl trimethylammonium chloride to Junino’s reducing composition [yielding a hair treatment composition which is a conditioner] as suggested by Cassier and adding at least 1% to about 10% taurine to Junino’s oxidizing composition [yielding booster composition comprising at least 1% to about 10% taurine, 0.5 % citric acid, and water] as suggested by Mathews to improve Junino’s permanent waving compositions and methods. The ordinary skilled artisan would have been motivated to do so, with an expectation of success, in order have hair that is less dried out looking, with improved curl uniformity of the curls and durability.
With regard to the recited amounts taurine and citric acid, the combined teachings of Junino, Mathews and Cassier suggest these reagents in amounts which overlap or fall within the recited range. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 

Response to Arguments
Applicant argues there is no expectation of success for adding taurine to the oxidizing composition comprises hydrogen peroxide because taurine is an antioxidant and hydrogen peroxide is an oxidizing agent; this would render Junino’s composition inoperable (reply, pg. 7).
This is not persuasive. First, Applicant supplies no evidence that the addition of taurine to Junino’s hydrogen peroxide containing composition renders it inoperable and is Attorney’s arguments.  The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965).  Further, as evidenced by Makki Cosmetics, compositions comprising hydrogen peroxide and tetrasodium etidronate, a known antioxidant, are known in the hair cosmetic arts and available for commercial sale (Makki Cosmetics-pg. 2; Tetrasodium Etidronate-pg. 2). Thereby, demonstrating such antioxidant and hydrogen peroxide containing compositions are operable. Obviousness does not require absolute predictability, however, at least some degree of predictability is required. Evidence showing there was no reasonable expectation of success may support a conclusion of nonobviousness. In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976). Next, Mathews does not teach that taurine may not be combined oxidizing agents/hydrogen peroxide. Instead, Mathews teaches many modifications and variations of their invention are apparent to one skilled in the art and that the use of zwitterions/taurine and hydrolyzed proteins may be adapted for use in a variety of pastes, creams, gels, lotions, soaps, shampoos, conditioners, rinses, light hair texturizers and the like (col. 3, lines 1-5; col. 6, lines 5-20).

Applicant argues “Matthews' general teaching that the "zwitterions and hydrolyzed proteins may be adapted for use in a variety of pastes, creams, gels, lotions, soaps, shampoos, conditioners, rinses, and the like" is insufficient to motivate a skilled artisan to add taurine to an oxidizing composition for use in a hair straightening or waving process” (reply, pg. 7).
	This is not persuasive. Junino in Example O teaches the oxidizing composition comprises 0.5 % citric acid, water and protein hydrolyzate (col. 17 & 18). Mathews teaches a preferred embodiment for their invention which is a composition comprising taurine and hydrolyzed protein (i.e. protein hydrolyzate; col. 2, lines 40-60; col. 4, lines 55-60; Mathew’s claim 11). Thereby, the ordinary skilled artisan would have added taurine to Junino’s Example O oxidizing composition because it contains hydrolyzed proteins and Mathews teaches taurine 

Applicant argues the Junino reference and the evidentiary reference, Worner, individually (reply, pg. 7 & 8).  Applicant argues that Junino’s reducing composition has been misinterpreted as a conditioner and that the ordinary skilled artisan would not recognize the reducing composition as a conditioner (reply, pg. 7 & 8). Applicant argues Junino’s relaxing compositions have less than 1% of any conditioning agent, which Worner explains is insufficient for conditioning (reply, pg. 7 & 8).
This is not persuasive. With regard to Applicant arguing the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Next, Junino in Example P teaches the reducing composition comprises cetyl trimethyl ammonium chloride (i.e. a conditioner/hair treatment; col. 18). Junino teaches the reducing composition may also contain various components including protein hydrolyzates and quaternary ammonium derivatives of lanolin and cationic surfactants (i.e. a condition/hair treatment; col. 3, ll. 60-65; col. 4, ll. 1-5). Evidentiary reference Worner is used to show the art recognized that hair conditioning compositions may comprise reducing agents (title, [0103]). Notably, Applicant has not structurally defined the booster composition in terms of reagents or their amounts other than it is a composition having one or more cationic surfactants. Indeed, the term “conditioner” and In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Conclusion
No claims allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORI K MATTISON whose telephone number is (571)270-5866.  The examiner can normally be reached on 9-7 (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J Blanchard can be reached on 5712720827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-

/LORI K MATTISON/            Examiner, Art Unit 1619        

/NICOLE P BABSON/            Primary Examiner, Art Unit 1619